UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Annex Ste 200, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)222-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |_| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of May 7, 2010 there were 11,289,583 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Consolidated Balance Sheets March 31, 2010 andDecember 31, 2009 1 Consolidated Statements of Operations – Three months ended March 31, 2010 and 2009 2 Consolidated Statements of Cash Flows – Three months ended March 31, 2010 and 2009 3 Consolidated Statement of Changes in Stockholders’ Equity – March 31, 2010 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3 Quantitative and Qualitative Disclosures About Market Risk 39 Item 4 Controls and Procedures 40 Item 4T Controls and Procedures 40 PART II – OTHER INFORMATION Item 1 Legal Proceedings 42 Item 2 Changes in Securities 42 Item 3 Defaults Upon Senior Securities – Not Applicable 43 Item 4 Submission of Matters to a Vote of Security Holders 43 Item 5 Other Information – Not Applicable 43 Item 6 Exhibits 44 SIGNATURES 45 EXPLANATORY NOTE Two Rivers Water Company, (the “Company”), is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 filed with the Securities and Exchange Commission on May 14, 2010, for the sole purpose of restating the Financial Statements and the Notes to the Financial Statements included in Part I, Item 1 of this filing.An explanation of the changes to the financial statements can be found in Note 2 Summary of Significant Accounting Policies – Restatement. This Amendment does not reflect events occurring after the Original Filing except as noted above. Except for the foregoing amended information, this Form 10-Q/A continues to speak as of the date of the Original Filing and the Company has not otherwise updated disclosures contained therein or herein to reflect events that occurred at a later date. TWO RIVERS WATER COMPANY AND SUBSIDIARIES Consolidated Balance Sheets(In Thousands) March 31, 2010 December 31, 2009 ASSETS: RESTATED Unaudited Audited Current Assets: Cash and cash equivalents $ Note receivable - Aegis/Grizzle (Note 4) - Accrued interest receivable 1 4 Advances and accounts receivable 55 1 Income taxes receivable (Notes 2, 8) Deposits Prepaid expenses 9 16 Assets held for sale - Total Current Assets Property, equipment and software, net (Note 2) 94 Other Assets Mortgages receivable - Net of allowance for bad debts of $139 on Mar 31, 2010 and Dec 31, 2009 (Notes 2, 4) Investment in Boston Property, net of impairment of $955 and $889 on March 31, 2010 and on December 31, 2009, respectively (Note 3) Land (Notes 2, 3) Water shares (Notes 2, 3) Options on real estate (Notes 2, 3) - Dam Construction (Note 3) Other real estate owned - net of impairment of $166 and $313 and accumulated depreciation of $24 and $40 on March 31, 2010 and December 31, 2009, respectively (Note 2) Farm product 22 - Total Other Assets TOTAL ASSETS $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ Short term borrowings(Note 5) Deposits held 31 30 Accrued liabilities 36 5 Total Current Liabilities Notes Payable - Long Term (Note 5) Total Liabilities Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 11,049,583 and9,214,583 shares issued and outstanding at Mar 31, 2010 and Dec 31, 2009, respectively 11 9 Additional paid-in capital Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiaries (Note 2) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. Two Rivers Water Company Amended 10Q March 31, 2010 Page 1 Table of Contents TWO RIVERS WATER COMANY AND SUBSIDIARIES Consolidated Statements of Operations(In Thousands) (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Revenue Loan Fees and real estate income $ 30 11 Interest revenues 4 35 Member assessments 18 - Total Revenue 52 46 Direct cost of revenue 27 7 Gross Profit 25 39 Operating Expenses: General and administrative Depreciation and amortization 5 3 Total operating expenses (Loss) from operations ) ) Other income (expense) Gain on sale of investments - 64 Interest income - 3 Interest (expense) ) (2 ) Other income (expense) ) ) Total other income (expense) ) 52 Net (Loss) from continuing operations before taxes ) ) Income tax benefit (expense) (Note 8) - - Net (Loss) from continuing operations ) ) Discontinued Operations (Note 10) Loss from operations of discontinued real estate and mortgage business (including gain on disposal of real estate of $8 and $0 for 3 months ending March 31, 2010 and March 31, 2009, respectively) ) ) Income tax benefit - 62 (Loss) on discontinued operations ) ) Net (Loss) ) ) Less net loss attributable to the noncontrolling interest (Note 2, 7) 73 - Net (Loss) attributed to Two Rivers Water Company $ ) ) (Loss) Per Share - Basic: (Loss) from continuing operations ) ) (Loss) from discontinued operations ) ) Total ) ) Weighted Average Shares Outstanding: Basic The accompanying notes to consolidated financial statements are an integral part of these statements. Two Rivers Water Company Amended 10Q March 31, 2010 Page 2 Table of Contents TWO RIVERS WATER COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (In Thousands) (Unaudited) For the three months ended March 31, Cash Flows from Operating Activities: Net (Loss) Income $ ) $ ) Adjustments to reconcile net income or (loss) to net cash used in operating activities: Depreciation (including discontinued operations) 15 16 (Decrease) in bad debt allowance on note receivables - ) Increase in reserves and impairments 80 Recapture of impairments from REOs sold ) - (Gain) from REOs sold (discontinued operations) (8 ) - (Gain) on sale of investments and assets held ) ) Stock based compensation and warrant extension 25 Noncontrolling interest in net loss 73 9 Changes in operating assets and liabilities: (Decrease) in deferred revenue - (6 ) (Increase) decrease in accounts receivable ) 4 Decrease (increase) in accrued interest receivable 4 - Decrease in prepaid expenses and other assets 7 16 Decrease in mortgage loans receivable - (See Supplemental Information below) Decrease (increase) in income tax receivable 61 ) Increase (decrease) in accounts payable 4 ) Increase (decrease) in accrued liabilities and other 32 ) Net Cash (Used in) Operating Activities ) 54 Cash Flows from Investing Activities: Investments (increased)/decreased Boston real estate ) ) Marketable securities purchased - ) Proceeds from marketable securities sold - Proceeds from REO properties sold Proceeds from asset held for sale - Purchase of property, equipment and software ) (3
